ORlG|NAL

In the United States Court of Federal Claims

(Pro Se_Not for Publication)

 

 

) No. 18-629C
DERRICK MUCHISON, ) (Filed: May 22, 2018)
)
Plaintiff, )
)
V. )
) F l LED
THE UNITED STATES OF AMERICA, )
) MAY 2 2 2018
Defendant. )
) UB.COUHTOF
FEDEHAL cLAlMs

ORDER
On April 30, 2018, pro se plaintiff DerriclId.

at 3.

The United States is the only proper defendant in the Court of Federal Claims, and suits
against all others are beyond this Court’s jurisdiction Howell v. United States, 127 Fed. Cl. 775,
783-84 (2016) (citing United States v. Sherwood, 312 U.S. 584, 588 (1941)). Moreover, the
Court lacks jurisdiction over challenges to decisions of other courts. Rohland v. United States,
136 Fed. Cl. 55, 66 (2018). lt also lacks jurisdiction over torts, such as false arrest or false
imprisonment g id at 65-66. And this Court has no power to direct the transfer of a district
court case to this court. Finally, a plaintiff seeking damages in this court for an unjust conviction
must allege, among other things, that “[h]is conviction has been reversed or set aside on the
ground that he is not guilty of the offense of which he was convicted, or on new trial or rehearing
he was found not guilty of such offense, as appears from the record or certificate of the court
setting aside or reversing such conviction.” w 28 U.S.C. §§ 1495, 2513(a)(1). Moreover, “proof
of the requisite facts shall be by a certificate of the court or pardon . . . and other evidence

thereof shall not be received.” I_d. § 2513(b).

As is clear, the Court lacks jurisdiction over Mr. Muchison’s ciaims. They are directed at
private and state actors, as Well as state and federal courts, rather than the United States. He also
appears only to assert tort claims. And even to the extent his complaint can be construed as
asserting an unjust conviction claim against the United States, Mr. Muchison has not presented a
certificate of the court or a pardon establishing his lack of guilt. Accordingly, the Court lacks
subject matter jurisdiction over Mr. Muchison’s complaint and it is therefore DISMISSED
without prejudicel The Clerk is directed to enter judgment accordingly Each side shall bear its

OW`H COStS.

IT IS SO ORDERED.

;¢//yt/

ELAINE D. KAPLAN
Judge